Citation Nr: 0702967	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  95-18 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) for a scar on the sole of the left foot, 
currently schedularly evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
August 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection for the 
veteran's left foot scar at a noncompensable disability 
rating.  The veteran perfected an appeal to the Board, which 
remanded the issue in November 1998 in order to afford the 
veteran an examination of his left foot scar.  The veteran 
cancelled the examination.  In May 2003, the Board again 
remanded the issue in order to obtain treatment records and 
to give the veteran another opportunity for a medical 
examination to determine the nature and extent of his 
service-connected left foot scar.  The veteran again 
cancelled the examination.  In February 2005, the Board 
increased the veteran's disability rating to 10 percent for 
his service-connected scar of the sole of his left foot and 
remanded the case for additional development regarding the 
issue of entitlement to an extraschedular evaluation.  It is 
again before the Board for further appellate consideration.  

In August 1995, the veteran testified at a hearing before a 
Hearing Officer; a copy of the transcript is associated with 
the record.  In May 1998, the Board found that the veteran 
had not shown good cause for failure to report for a hearing 
before a Veterans Law Judge (then member of the Board) 
scheduled for January 1998.  The appellant was scheduled for 
a hearing before the undersigned Veteran's Law Judge, but 
again failed to report for the hearing in August 1998.


FINDING OF FACT

There is no competent medical evidence of record showing that 
the veteran's scar on the sole of the left foot presents an 
exceptional or unusual disability picture.




CONCLUSION OF LAW

The criteria for referral of the veteran's claim to the 
Director of the VA Compensation and Pension Service or the 
Under Secretary for Benefits for consideration of assignment 
of an extraschedular evaluation for a scar on the sole of the 
left foot in excess of 10 percent have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, February 2004 and April 2006 letters satisfied 
the four elements delineated in Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until April 2006.  However, in light of the Board's 
determination that the criteria for an extraschedular 
evaluation have not been met, no effective date or disability 
rating will be assigned, so there can be no possibility of 
any prejudice to the claimant under the holding in Dingess, 
supra.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, the veteran's August 1995 hearing testimony and lay 
statements have been associated with the record.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits of the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2006).  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1).  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996).

The RO found that referral for extraschedular consideration 
was not warranted in this case.  After review of the record, 
the Board also finds no evidence of an exceptional disability 
picture in this case.  There is no evidence the veteran's 
service-connected scar on the sole of his left foot has 
resulted in marked interference with employment or frequent 
periods of hospitalization.  The veteran has not submitted or 
identified any information that he was unable to perform his 
duties or that he had to take time off from work due to his 
left foot disability.  A review of the record does not show 
that the veteran has been hospitalized for his service-
connected foot disability.  The veteran was afforded two 
opportunities for examinations to determine the nature and 
extent of severity of his service-connected foot disorder, 
but he cancelled both examinations.  The veteran was also 
given an opportunity to provide evidence of the impact of his 
left foot scar.  An April 2006 letter informed the veteran of 
the criteria for an extraschedular evaluation and asked him 
to submit evidence that would meet the criteria.  He did not 
respond to this letter.  The duty to assist is not a one-way 
street.  "If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

In terms of the veteran's own statements, he, as a layperson, 
with no apparent medical expertise or training, is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
finds that the absence of evidence presenting exceptional 
circumstances preponderates against referring the claim for 
consideration of an extraschedular evaluation for a scar on 
the sole of the left foot.  

Accordingly, entitlement to an extraschedular evaluation is 
not warranted.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An extraschedular evaluation for a scar on the sole of the 
left foot is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


